Citation Nr: 1018813	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for tinea 
cruris and tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  A hearing was held before the 
Board at the RO in August 2009.  A transcript of the 
proceedings is associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's tinea cruris and tinea pedis are manifest 
by a moccasin distribution of scaliness of both feet with 
scaling between the toes and hyperpigmentation as well as 
excoriation in a well-defined annular eruption of the groin 
and scrotum and perirectal and gluteal cleft area affecting 
8 percent of the total body area.


CONCLUSION OF LAW

Criteria for a 10 percent rating, and no higher, for tinea 
cruris and tinea pedis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code (DC) 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2006, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim for a compensable disability rating for 
tinea cruris and tinea pedis, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
undersigned Acting Veterans Law Judge in August 2009.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file, and the Veteran does not 
appear to contend otherwise.  Additionally, the examinations 
provided and medical opinions obtained are adequate for 
rating purposes as the examinations were performed based upon 
a review of the pertinent medical evidence and complaints of 
the Veteran and the opinions provided include well-reasoned 
rationale.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  As such, the Board will now turn to the merits 
of the Veteran's claim.

The Veteran contends that his service-connected tinea cruris 
and tinea pedis ("skin disability") is more disabling than 
currently evaluated.  He credibly testified that the 
disability did not affect any exposed areas of the body, but 
that it did consume about five percent of the total body.  
The Veteran stated that his skin disability required the use 
of creams on a daily basis.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected skin disability currently is 
evaluated as zero percent disabling (non-compensable) under 
38 C.F.R. § 4.71a, DC 7806 (dermatitis or eczema).  See 
38 C.F.R. § 4.118, DC 7806 (2009).  DC 7806 provides a zero 
percent rating for dermatitis or eczema affecting less than 
5 percent of the entire body or less than 5 percent of 
exposed areas of the body and no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is assigned for dermatitis or eczema affecting at 
least 5 percent, but less than 20 percent, of the entire body 
or exposed areas of the body or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period.  A 30 percent rating is assigned for 
dermatitis or eczema affecting 20 to 40 percent of the entire 
body or exposed areas of the body or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A maximum 60 percent rating 
is assigned for dermatitis or eczema affecting more than 
40 percent of the entire body or exposed areas of the body or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.

The Board finds that the evidence supports assigning a 
10 percent rating, and no higher, for the Veteran's service-
connected tinea cruris and tinea pedis as the medical 
evidence shows that the Veteran's service-connected skin 
disability currently affects at least 5 percent, but less 
than 20 percent, of the entire body (as seen on VA 
examination in July 2009).  This equates to a 10 percent 
rating under DC 7806.  Id.  The Veteran reported at the July 
2009 VA examination that he had experienced constant, itching 
skin rash since active service and his skin rash had 
progressed from his groin to his feet.  He also reported 
that, in the previous 12 months, he had been prescribed 
griseofulvin micro size 500 mg once daily orally, Nizoral 
2% cream twice daily, and tolnaftate cream 1% daily.  
Physical examination showed a moccasin distribution of 
scaliness of both feet with scaling between his toes and 
involvement of all 10 of his toes with onycholysis and some 
thickening.  The Veteran also had hyperpigmentation and 
evidence of excoriation in a well-defined annular eruption of 
his groin and scrotum as well as his perirectal and gluteal 
cleft area.  The VA examiner stated that this skin rash 
involved 5 percent of the skin of the Veteran's groin and 
3 percent of the skin of his soles "totaling 8% of his total 
body area."  Zero percent of the Veteran's exposed skin was 
involved with this skin rash and there was no evidence of 
scarring.  The diagnosis was tinea cruris and tinea pedis.  
The Veteran testified credibly before the undersigned in 
August 2009 that he had not been prescribed any steroids to 
treat his service-connected skin disability.  He also 
testified that he experienced constant skin itching and 
occasional open sores on his skin as a result of his service-
connected skin disability.  The Board finds that the 
competent medical evidence, and the Veteran's credible 
hearing testimony, establishes that his service-connected 
skin disability has worsened.  Absent evidence that the 
Veteran's service-connected tinea cruris and tinea pedis 
affected more than 20 percent of his total body area or 
required corticosteroids or other immunosuppressive drugs for 
at least 6 weeks in the previous 12 months (i.e., at least a 
30 percent rating under DC 7806), the Board finds that the 
criteria for a 10 percent rating, and no higher, for service-
connected tinea cruris and tinea pedis have been met.  Id.

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected tinea cruris 
and tinea pedis.  38 C.F.R. § 3.321 (2009); Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  An extraschedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards. Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability. Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 115-116. When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating. Otherwise, the 
schedular evaluation is adequate, and referral is not 
required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected tinea cruris and tinea pedis are 
not inadequate in this case.  The Board notes in this regard 
that, at least prior to his most recent VA examination in 
July 2009, the Veteran's service-connected tinea cruris and 
tinea pedis affected less than 5 percent of his entire body 
(as seen on VA examinations in October 2006 and in September 
2007) and appeared to be resolving (as noted on VA outpatient 
treatment in July 2008).  This equates to a zero percent 
(non-compensable) disability rating under 38 C.F.R. § 4.118, 
DC 7806.  See 38 C.F.R. § 4.118, DC 7806 (2009).  The 
schedular criteria for the Veteran's service-connected tinea 
cruris and tinea pedis also are not inadequate in this case 
as they address the specific manifestations experienced as a 
result of the disability at question and the Board finds that 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected tinea 
cruris and tinea pedis.  Moreover, the evidence does not 
demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  The VA 
examiner concluded in July 2009 that the Veteran's service-
connected skin disability did not cause any impairment in his 
activities of daily living or any functional impairment in 
his employability.  The Veteran also testified credibly in 
August 2009 that he had not missed any work due to his 
service-connected skin disability.  In light of the above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating for the Veteran's 
service-connected skin disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating, and no higher, for tinea cruris and 
tinea pedis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


